Citation Nr: 0504929	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a right foot fracture.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active duty for training with the New York 
National Guard from March 1970 to September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO which 
denied service connection for residuals of a right foot 
fracture, flat feet (pes planus) and athlete's foot (tinea 
pedis).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2002.

In an October 2002 Memorandum, the Board ordered additional 
development of the record in this case.  However, in an 
August 2003 Remand, the Board explained that due to recent 
case law and policy considerations, all development would 
cease at the Board level.  As such the case was returned to 
the RO for the completion of the requested development and 
for compliance with due process considerations.  In December 
2004, a Supplemental Statement of the Case was issued and the 
case was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran has current residuals of a claimed right 
foot fracture that were incurred during the veteran's period 
of active duty for training in the National Guard.  

2.  The competent medical evidence of record does not show 
that the veteran has current bilateral pes planus that was 
incurred in or aggravated by service.  

3.  The competent medical evidence of record does not show 
that the veteran has current tinea pedis that was incurred in 
or aggravated by service.  


CONCLUSIONS OF LAW

1.  Residuals of a right foot fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Bilateral pes planus was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  Bilateral tinea pedis was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he fractured his right foot during 
active duty for training.  The veteran also contends that he 
developed bilateral pes planus and tinea pedis during active 
duty for training.  As such, the veteran asserts that service 
connection is warranted for these disabilities.  

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a 


claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for residuals of a 
fractured right foot, pes planus and tinea pedis, the Board 
finds that compliance with the VCAA has been satisfied.  The 
Board notes that the issues were originally adjudicated at 
the RO in November 1999, and they were all found to be not 
well grounded, prior to the enactment of the VCAA.  However, 
after the passage of the VCAA, the RO re-adjudicated the 
issues on the merits in February 2002.  Additional 
development was deemed necessary by the Board in October 2002 
and the case was ultimately remanded by the Board to the RO 
in August 2003 for completion of the necessary development, 
and to specifically insure compliance with the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2004 
informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  



Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 
letter advised the veteran that the RO would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did provide 
names and/or facilities of his private doctors who allegedly 
treated him in the 1970's for his claimed foot disorders; 
however, the veteran has also indicated that all records from 
those doctors and/or facilities were likely unavailable 
because they were too old.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable November 1999 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
May 2004 letter, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not 


prejudiced by the RO's not specifically requesting that the 
veteran provide any evidence in his possession that pertained 
to his claims prior to the November 1999 rating decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Moreover, the veteran has expressed a desire to have his 
appeal decided promptly.  A remand for additional medical 
evidence would only serve to further delay the appeal, 
particularly in light of the fact that the veteran has agreed 
that additional searches for records would be futile.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).



In this case, the record does not reflect that the veteran 
has any current residuals of a claimed right foot fracture in 
service.  A search for service medical records was negative, 
other than a February 1970 enlistment examination report, and 
the veteran has not provided any evidence, other than his own 
contentions, to show that he fractured his right foot during 
active duty for training, or that he developed pes planus or 
tinea pedis during active duty for training.  

With regard to his claims of service connection for pes 
planus and for tinea pedis, the veteran's private post-
service treatment records show treatment by a podiatrist 
beginning in 1996, but not earlier, for left foot pain and 
debridement of toenails.  Additionally, the record does not 
reflect that the veteran has any current pes planus or tinea 
pedis that was incurred in service or for many years 
thereafter.  Although the veteran testified at his personal 
hearing before the undersigned Veterans Law Judge in July 
2002 that he was treated for a fractured right foot, pes 
planus and chronic tinea pedis in service and shortly 
thereafter, he has not produced any competent medical 
evidence to support his contention.  In sum, there is no 
evidence of record, other than the appellant's contentions, 
that he has current residuals of a fractured right foot, pes 
planus or tinea pedis that was incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In the absence of competent 
evidence demonstrating a link between any current residuals 
of a claimed right fractured foot, pes planus and/or tinea 
pedis and the veteran's period of active duty for training, 
service connection is not warranted.  In sum, the record does 
not contain any service medical records showing treatment for 
a fractured right foot or treatment for pes planus or tinea 
pedis.  The post-service medical records do not show 
treatment for any foot condition until 1996, when the veteran 
was treated by a podiatrist for left foot pain and 
debridement of toenails, and there is no competent evidence 
linking these conditions, found many years after service, to 
an incident of service.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for residuals of a fractured right foot, 
pes planus and tinea pedis.  Hence, the claims are denied.


ORDER

Service connection for residuals of a right foot fracture is 
denied.

Service connection for pes planus is denied.  

Service connection for tinea pedis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


